Citation Nr: 0633466
Decision Date: 10/27/06	Archive Date: 01/18/07

DOCKET NO. 04-07 002                        DATE OCT 27 2006


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for mitral valve prolapse.

2. Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, lumbar spine.

REPRESENTATION

Appellant represented by: Missouri Veterans Commission

ATTORNEY FOR THE BOARD

G .A. Wasik, Counsel



INTRODUCTION

The veteran had active duty service from November 1975 to October 1978 and from October 1981 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for mitral valve prolapse was originally before the Board in December 2005 when it was remanded for additional evidentiary development. Also before the Board in December 2005 was the issue of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the lumbar spine. At that time, the 1umbar spine claim was remanded for clarification, in writing, as to whether the grant of the 10 percent evaluation for traumatic arthritis of the spine satisfied the veteran's appeal following the initial rating in April 2002.

The issue of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent evidence of record demonstrates that the veteran does not currently have mitral valve prolapse.

- 2



CONCLUSION OF LAW

Mitral valve prolapse was not incurred or aggravated in the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to service connection for mitral valve prolapse. Specifically, the discussions in May 2005 and January 2006 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefit sought. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify a claimant and the claimant's representative, if any, of any information, including any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. As part of this notice, VA is to specifically inform the claimant and the representative, if any, of which portion, if any, of the necessary evidence must be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA is required to notify the claimant to submit any pertinent evidence in his possession. The May 2005 and January 2006 letters advised the appellant as to the respective responsibilities of him and VA to obtain evidence. The January 2006 VCAA letter expressly notified the appellant of the need to submit any pertinent evidence in the

- 3 



his possession. The Board believes that the requirements of 38 C.F .R. § 3.159(b)(1) have been met. The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of the veteran's rights under the VCAA. It is arguable that the VCAA notice was not timely. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below. Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the veteran has had the chance to submit evidence in response to the VCAA letters. Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim of entitlement to service connection for mitral valve prolapse has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. See Dingess/Hartman, supra.

-4



In the present appeal, the veteran was provided with notice of what type of information and evidence was needed to substantiate his claim, but he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal. Despite the inadequate notice provided to the veteran on these latter two elements, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384,394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. The Board further notes that the veteran's status as a veteran has never been contested. VA has always adjudicated his claims based on his status as a veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation. The record demonstrates that all records identified by the veteran have been obtained. The veteran has been afforded appropriate VA examinations. The requirements of38 C.F.R. § 3.159(c)(4) have been met. No additional pertinent evidence has been identified by the appellant as relevant to this issue on appeal. Under the circumstances of this particular case, no further action is necessary to assist the appellant with the claim.

Analysis

The veteran has claimed that he currently has mitral valve prolapse which was due to his active duty service. Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for

- 5 



aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The service medical records include references to the presence of mitral valve prolapse. A clinical record dated in June 1985 indicates that a routine physical evaluation had resulted in a finding of a heart murmur. It was noted that the veteran did not have a history of rheumatic fever or other significant illness. An echocardiogram was referenced as revealing possible mitral valve prolapse. The assessment was mitral valve prolapse. No treatment was found to be necessary nor was any limitation of action ordered with the exception that the veteran was advised to have antibiotic prophylaxis against endocarditis. A July 1985 record also included an assessment of mitral valve prolapse.

A June 1985 echocardiogram was interpreted as revealing flattening of the mitral valve in systole. It was noted that this suggested the presence of mitral valve prolapse however the findings were not considered diagnostic of the disability.

A May 1986 clinical record included the notation that the veteran's past medical history was remarkable for mitral valve prolapse.

The report of a February 1987 airborne examination reveals that clinical evaluation of the heart was determined to be abnormal as a systolic murmur was detected. A pertinent diagnosis of mitral valve prolapse was made.

Clinical evaluation of the veteran's heart at the time of a May 1993 quadrennial examination was abnormal. A click heard best over the mitral valve area was found. The examination report was annotated to indicate that mitral valve prolapse was diagnosed in 1984.

On a Report of Medical History completed by the veteran in September 2001, he indicated that he had or had had pain or pressure in the chest, palpitation, pounding

- 6 



heart or abnormal heart beat and heart trouble or murmur. An annotation to the report includes the words mitral valve prolapse with regard to this reported symptomatology.

An October 2001 electrocardiogram was interpreted as being normal including a normal sinus rhythm.

The veteran's service dental records also include references to mitral valve prolapse.

While the evidence noted above in the service medical records indicated that the veteran may have mitral valve prolapse, the competent post-service evidence of record does not support this finding.

On VA examination in October 2001, the veteran reported that what was thought to be a heart murmur was noted at the time of a routine physical examination in 1982. The veteran informed the examiner that he was referred to cardiology where an echocardiogram revealed some mild mitral valve prolapse. The veteran was told that he required prophylactic antibiotics for any dental procedure. However, at the time of the October 2001 examination, the veteran denied shortness of breath or chest pain. He reported that he was able to perform the Army Physical Fitness Test without difficulty or chest pain. Physical examination revealed that the heart had a regular rate and rhythm. No murmur was audible. The pertinent diagnosis was history of mitral valve prolapse with no murmur audible at the time of the examination. Furthermore, a stress test conducted in October 2001 was determined to be negative. An annotation of a history of mitral valve prolapse is not considered evidence of the current existence of the disorder.

The most recent VA examination was conducted in March 2006. The veteran reported that he had not experienced any ill effects secondary to a historical diagnosis of mitral valve prolapse while on active duty. He stated that the condition had not limited him in the performance of his duties but he did experience very brief episodes of random fleeting chest pains noted at rest and with exertion. He described the pains as sharp and lasting seconds at the longest. The pains were not

- 7 



associated with shortness of breath, palpitations, headache, dizziness, nausea, vomiting or limitation of activity. The frequency of the chest pains varied from multiple times per week to none for several weeks. The veteran opined that the pains might be secondary to mitral valve prolapse but he was not certain. He had not had a formal evaluation for the disability in several years and, with the exception of the above reported symptomatology, was otherwise relatively asymptomatic.

The veteran informed the examiner that there was no family history of mitral valve prolapse or valvular problems. The examiner noted that a review of the evidence was lacking in any suggestion that the possible presence of mitral valve prolapse had impacted the veteran's performance or led to any particular restriction of duty. The examiner observed that the physical examination findings at the time of the VA examination were not consistent with those documented in the military physical examinations conducted around 1985. The examiner opined that, while the absence of a clinically detectable murmur was not sufficient for dismissal of a prior diagnosis of mitral valve prolapse, it was less likely than not that the veteran had significant mitral valve prolapse, if at all, which had impacted his ability to perform his military duties. There was no significant impact of clinical relevance that could be found at the time of the examination. The examiner noted that, while mitral valve prolapse was diagnosed during active duty, the veteran had no identifiable history of rheumatic heart disease or other cardiac condition. There was no identifiable family history of mitral valve prolapse or any valvular abnormalities according to the veteran or other notable risk factors for development of the disorder other than congenital malformation. The examiner opined that, clinically speaking, it was less likely than not that the veteran was at significant increased risk of morbidity related to his claimed condition. The examiner noted that there was no evidence of clinically detectable mitral valve prolapse found at the time of his examination. However, it was recommended that a confirmatory echocardiogram be conducted to evaluate the presence and/or severity of mitral valve prolapse if it was present.

. The examiner further opined that, if mitral valve prolapse was truly present and
	detectable on echocardiogram, it was not caused as a result of or in relation to the

- 8 



veteran's military service. It was observed that, considering the lack of physical findings consistent with mitral valve prolapse, the utility of the echocardiogram in diagnosis was questionable. The examiner opined that an echocardiogram may be useful in the absence of prior echocardiogram results but was not likely to change future treatment or medical management with the exception of possible antibiotic prophylaxis prior to dental procedures secondary to the possibility of increased risk for bacterial endocarditis. The examiner added, however, that considering the results of the VA examination, prophylactic antibiotics may be considered questionable.

The veteran was scheduled for an echocardiogram in April 2006 but he failed to report. The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current  VA examination and a claimant, without 'good cause,' fails to report for such examination, action shall be taken. At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Board finds that service connection is not warranted for mitral valve prolapse as there is no competent evidence of the current existence of the disorder. It was not found at the time of the October 2001 VA examination and the examiner who conducted the March 2006 VA examination found no clinical evidence of the disability. He attempted to document the current presence of the disability via echocardiogram but the veteran did not appear for the procedure. In the absence of evidence of current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The only evidence of record which indicates that the veteran currently has mitral valve prolapse is the veteran's own allegations. The veteran has not indicated that he has received any specialized medical training and is considered a layman. As a layman, he is not qualified to state an opinion on a question of medical diagnosis or medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). The

- 9 



veteran's opinion as to the existence and etiology of mitral valve prolapse is of limited probative value.

Even if there were competent evidence documenting the current existence of mitral valve prolapse, there is no competent evidence of record linking the disability to active duty in any way. Direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The examiner who conducted the March 2006 VA examination opined that the disability was not linked to the veteran's active duty service. The examiner opined that, if mitral valve prolapse were found to be currently in existence, it was due to a congenital problem.

Service connection is not warranted for congenital mitral valve prolapse. Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. See 38 C.F.R. § 3.303(c), 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985). In essence, a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. On the other hand, congenital or developmental defects such as mitral valve prolapse, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service connected. There is no competent evidence of record indicating that the mitral valve prolapse noted during active duty was acted upon by a superimposed injury or disease which occurred during active duty service.

- 10 



In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A § 5107.

ORDER

Entitlement to service connection for mitral valve prolapse is not warranted. The appeal is denied.

REMAND

As indicated in the introduction to this decision, in December 2005, the issue of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the lumbar spine was remanded for clarification from the veteran, in writing, as to whether the grant of the 10 percent evaluation for traumatic arthritis of the spine satisfied his appeal following the initial rating in April 2002. In January 2006, the RO sent the veteran a letter requesting the written clarification. The veteran was advised that he had to respond in writing within one year if he wished to pursue this issue on appeal. As of the date of this decision, the veteran has not responded to the RO's January 2006 letter. Adjudication of the issue of entitlement to a rating in excess ofl0 percent for traumatic arthritis of the lumbar spine must be remanded to the RO pending clarification from the veteran with regard to his intent to pursue the appeal or not or the expiration of the one year period starting January 2006, which ever comes first.

Accordingly, the issue of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, lumbar spine is REMANDED for the following action:

The RO should defer further adjudication of the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, lumbar spine, pending writing notification by the veteran that he desires to continue the

- 11 



appeal or the expiration of the one year period provided for by the January 2006 letter, which ever comes first.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

- 12 




